Exhibit 10.1

Employment Agreement

This Employment Agreement (the “Agreement”) is made and entered into as of
November 12, 2013, by and between Roland Smith (the “Executive”) and Office
Depot, Inc., a Delaware corporation (the “Company”).

WHEREAS, Company desires to employ Executive on the terms and conditions set
forth herein; and

WHEREAS, Executive desires to be employed by Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1. TERM

Executive’s employment hereunder shall be effective as of November 12, 2013 (the
“Effective Date”) and shall continue until the third anniversary of the
Effective Date, unless terminated earlier pursuant to Section 5 of this
Agreement; provided that, on such third anniversary of the Effective Date and on
each annual anniversary of the Effective Date thereafter (such third anniversary
date and each annual anniversary thereafter, being a “Renewal Date”), this
Agreement shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year each, unless either party
provides written notice to the other party of its intention not to extend the
term of this Agreement at least ninety (90) days prior to the applicable Renewal
Date. The period during which the Executive is employed by Company hereunder is
hereinafter referred to as the “Employment Term.”

 

2. POSITION AND DUTIES.

 

  2.1 POSITION

During the Employment Term, Executive shall serve as the Chairman and Chief
Executive Officer of Company, reporting solely to the board of directors of
Company (the “Board”). In such position, Executive shall have such duties,
authority and responsibility as shall be determined from time to time by the
Board, which duties, authority and responsibility shall be customary for persons
occupying such positions in companies of like size and type. All of the members
of senior management of the Company shall report directly to the Executive.
Executive shall be appointed Chairman of the Board as of the Effective Date. At
each subsequent annual meeting of shareholders during the Employment Term,
Company shall nominate Executive to serve as a member of the Board, and if
Executive is so elected, the Board shall elect Executive to serve as Chairman of
the Board (it being understood and agreed that Chairmanship shall be subject to
any shareholder approved proposal or governance requirements relating to
separation of Chairman and CEO roles). Executive shall not receive any
additional compensation for services as a member of the Board. Executive shall,
if requested, also serve as an officer or director of any affiliate of Company
for no additional compensation.

 

-1-



--------------------------------------------------------------------------------

  2.2 DUTIES

During the Employment Term, Executive shall devote substantially all of
Executive’s business time and attention to the performance of the Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or materially
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. Notwithstanding the foregoing,
Executive will be permitted to (a) with the prior written consent of the Board
(not to be unreasonably withheld) act or serve as a director, trustee, committee
member or principal of any type of business, civic or charitable organization as
long as such activities are disclosed in writing to the Board in accordance with
Company’s conflict of interest policy, and (b) purchase or own less than two
percent (2%) of the publicly traded securities of any entity; provided that,
such ownership represents a passive investment and that Executive is not a
controlling person of, or a member of a group that controls, such entity; and
provided further that, the activities described in clauses (a) and (b), in each
case and in the aggregate, do not materially interfere with the performance of
Executive’s material duties and responsibilities to Company as provided
hereunder, including, but not limited to, the obligations set forth in Section 2
hereof. Executive has disclosed all such business, civic and charitable
organizations for which he serves as of the date of this Agreement, which are
listed on Schedule A hereto, and the Board has acknowledged that, as of the date
of this Agreement, the same do not currently conflict with, and are not expected
to interfere with, Executive’s duties hereunder.

 

3. PLACE OF PERFORMANCE

The principal place of Executive’s employment shall be Company’s principal
executive office; provided that, Executive may be required to travel on Company
business during the Employment Term. Executive shall relocate to a residence in
proximity to the Company’s principal executive office once the principal
executive office is determined by the Board.

 

4. COMPENSATION

 

  4.1 BASE SALARY

Company shall pay Executive an annual rate of base salary of $1,400,000 in
periodic installments in accordance with Company’s customary payroll practices,
but no less frequently than monthly. The Executive’s base salary shall be
reviewed at least annually by the Board and the Board may, but shall not be
required to, increase (but not decrease) the base salary during the Employment
Term. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as “Base Salary”.

 

-2-



--------------------------------------------------------------------------------

  4.2 ANNUAL BONUS

(a) For each completed calendar year of the Employment Term commencing on or
after January 1, 2014, Executive shall have the opportunity to earn an annual
bonus (the “Annual Bonus”) equal to 150% of Base Salary (the “Target Bonus”), as
in effect at the beginning of the applicable calendar year, based on achievement
of annual target performance goals established by the Board or the Compensation
Committee of the Board (the “Compensation Committee”); provided that, if
Executive achieves superior performance goals established by the Board or the
Compensation Committee, then Executive shall be eligible to receive a bonus
award up to 200% of Target Bonus (i.e., 300% of Base Salary). No Annual Bonus
shall be payable with respect to calendar year 2013.

(b) The Annual Bonus for any particular calendar year, if any, will be paid by
March 15 of the following calendar year.

(c) Except as otherwise provided in Section 5, in order to be eligible to
receive an Annual Bonus with respect to any calendar year, Executive must be
employed by Company on the last day of the calendar year for which such Annual
Bonus is payable.

 

  4.3 INITIAL PERFORMANCE BONUS

Executive shall be eligible to receive a lump sum cash initial performance bonus
of up to $2,000,000 (the “Initial Performance Bonus”), with the actual amount of
the Initial Performance Bonus to be determined by the Board (in good faith)
based upon the Board’s determination of Executive’s achievement, prior to or as
of December 31, 2013, of the performance objectives that follow:
(i) recommendation by Executive to the Board of the location of Company’s
principal executive office following the completion of the Business Combination
of Company and OfficeMax Incorporated (such headquarters being the
“Post-Business Combination Headquarters”), (ii) progress on the selection of
Company’s post-Business Combination senior executive team; and (iii) progress on
development of a Company budget for calendar year 2014. The Board shall make its
good faith determination of the achievement of the foregoing objectives on or
before March 15, 2014, and shall cause such Initial Performance Bonus, if any,
to be paid to Executive not later than March 15, 2014. Executive must be
employed by Company on March 15, 2014 in order to be eligible for the Initial
Performance Bonus.

 

-3-



--------------------------------------------------------------------------------

  4.4 EQUITY AWARDS

(a) In consideration of Executive entering into this Agreement and as an
inducement to join Company, on the Effective Date, Company will award to
Executive, pursuant to the equity plan(s) of Office Depot, Inc. and/or
OfficeMax, Inc. (the “Plans”), one million five hundred thousand
(1,500,000) non-qualified stock options pursuant to an award agreement in the
form attached hereto as Exhibit A. Such stock options (i) will vest ratably on
the first anniversary, second anniversary and the third anniversary of the
Effective Date, (ii) will have an exercise price equal to the closing sale price
of the stock on the date of such award, as reported on the New York Stock
Exchange Composite Tape or such other source as the Compensation Committee deems
reliable, or if no such reported sale of the stock shall have occurred on that
date, on the last day prior to that date on which there was such a reported sale
and (iii) shall have a term that expires on the tenth anniversary of the
Effective Date. Such stock options shall provide for accelerated vesting (i) on
that portion of the grant that is scheduled to vest during the twelve (12) month
period following the date that this Agreement is voluntarily terminated by
Executive for “Good Reason” (as defined in this Agreement), or is terminated by
Company without “Cause” (as defined in this Agreement); and (ii) in full upon
Executive’s termination due to death or “Disability” (as defined in this
Agreement). To the extent vested, such options shall remain exercisable until
the first to occur of the date that concludes 12 months following termination or
the date on which the option term otherwise expires pursuant to this
Section 4.4(a). All options awarded that (i) are not vested at the time of any
termination by Executive other than for death, Disability, or Good Reason, or
(ii) are not vested at the time of any termination by Company with Cause, shall
be forfeited. All other terms and conditions of such award of stock options
shall be governed by the terms and conditions of the applicable Plan and the
applicable award agreement.

(b) With respect to calendar years 2014 and 2015, and pursuant to the Plans,
Company shall make an award to Executive of restricted stock units having an
aggregate award date value of $6,250,000 pursuant to an award agreement in the
form attached hereto as Exhibit B. Such award shall be made by Company on the
Effective Date. The number of restricted stock units to be awarded pursuant to
such award shall be based on the closing sale price of the Company stock of the
Company as reported on the New York Stock Exchange Composite Tape or such other
source as the Board or the Compensation Committee deems reliable, or if no such
reported sale of the stock shall have occurred on that date, on the last day
prior to that date on which there was a reported sale. Such restricted stock
units (i) will vest on the third anniversary of the Effective Date and
(ii) shall provide for pro rata accelerated vesting based on completed service
as of the date of termination of employment in the event that this Agreement is
voluntarily terminated by Executive for “Good Reason” (as defined in this
Agreement), or is terminated by Company without “Cause” (as defined in this
Agreement); and (iii) in full upon Executive’s termination due to death or
Disability. All restricted stock units that are granted that are not vested
(x) at the time of any termination by Executive other than for death,
Disability, or Good Reason, or (y) at the time of any termination by Company
with Cause, shall be forfeited. All other terms and conditions of such award of
restricted stock units shall be governed by the terms and conditions of the
applicable Plan and the applicable award agreement.

 

-4-



--------------------------------------------------------------------------------

(c) With respect to calendar years 2014 and 2015, and pursuant to the applicable
Plan, Company shall make an award to Executive of target performance shares
having an aggregate grant date value of $6,250,000 pursuant to an award
agreement in the form attached hereto as Exhibit C. Such award shall be made by
Company on the Effective Date. The number of target performance shares to be
awarded pursuant to such award shall be based on the “fair value” of Company’s
stock on the date of such award (with such “fair value” to be determined in
accordance with the terms of such plan and generally accepted accounting
principles. The vesting, and Executive’s receipt of, such performance shares
shall be subject to the achievement, during the period beginning on January 1,
2014 and ending on December 31, 2016 (the “Performance Period”) of performance
objectives and other objectives specified by the Compensation Committee in the
award at the time the award is made or other such date not later than 90 days
after the Effective Date, and will range from 0% to 150% of the target
performance shares. The award of such performance shares shall provide for
pro-rata vesting, based on completed service as of the date of termination of
employment over the Performance Period and actual performance of Company at the
end of the Performance Period in the event that this Agreement is
(i) voluntarily terminated by Executive for Good Reason , (ii) is terminated due
to death or Disability or (iii) is terminated by Company without Cause. In the
event that Executive’s employment is terminated by Executive other than for
death, Disability, Good Reason, or is terminated by Company with Cause, in each
instance prior to the conclusion of the Performance Period, then all such
performance shares shall be forfeited. All other terms and conditions of such
award of performance shares shall be governed by the terms and conditions of the
applicable Plan and applicable award agreement.

(d) Beginning in calendar year 2016, Executive will be eligible to receive
equity awards on a basis no less favorable than is provided to other executives
of Company, to the extent consistent with applicable law and the terms of the
applicable employee benefit plans.

 

  4.5 EMPLOYEE BENEFITS

During the Employment Term, Executive shall be eligible to participate in all
employee benefit plans, practices and programs maintained by Company, as in
effect from time to time, on a basis which is no less favorable than is provided
to other similarly situated executives of Company, to the extent consistent with
applicable law and the terms of the applicable employee benefit plans. Company
reserves the right to amend or cancel any employee benefit plans at any time in
its sole discretion, subject to the terms of such employee benefit plan and
applicable law.

 

-5-



--------------------------------------------------------------------------------

  4.6 VACATION

During the Employment Term, Executive shall be eligible to five (5) weeks of
paid vacation per calendar year (prorated for partial years) in accordance with
Company’s vacation policies, as in effect from time to time.

 

  4.7 RELOCATION EXPENSES

Company shall pay, or reimburse Executive for, all reasonable relocation
expenses incurred by Executive relating to Executive’s relocation to the
Company’s Headquarters. Such payment or reimbursement shall be made in
accordance with the terms of Company’s relocation policy. Company waives the
reimbursement requirement set forth in said policy.

 

  4.8 BUSINESS EXPENSES

Executive shall be eligible for reimbursement of all reasonable and necessary
out-of-pocket business, entertainment and travel expenses incurred by Executive
in connection with the performance of Executive’s duties hereunder in accordance
with Company’s expense reimbursement policies and procedures for senior
executives.

 

  4.9 LEGAL FEES INCURRED IN NEGOTIATING THE AGREEMENT

Upon the execution of this Agreement, Company shall pay or Executive shall be
reimbursed for Executive’s legal fees incurred in negotiating and entering into
this Agreement and related agreements and amendments up to a maximum of $50,000.
Any payment required under this Section 4.9 shall be made as soon as practical
but in any event on or before March 15 of the calendar year immediately
following the date hereof.

 

  4.10   INDEMNIFICATION

In the event that Executive is made a party or threatened to be made a party to
any action, suit, or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), other than any Proceeding initiated by Executive
or Company related to any contest or dispute between Executive and Company or
any of its affiliates with respect to this Agreement or Executive’s employment
hereunder, by reason of the fact that Executive is or was a director or officer
of Company, or any affiliate of Company, or is or was serving at the request of
Company as a director, officer, member, employee or agent of another corporation
or partnership, joint venture, trust or other enterprise, Executive shall be
indemnified and held harmless by Company to the maximum extent permitted under
the Delaware General Corporation Law, as the same exists or may hereafter be
amended (if amended to be more favorable to Executive), or to the extent
provided in Company’s charter and by-laws if more favorable to Executive than
the provisions of the Delaware General Corporation Law, from and against any
liabilities, costs, claims and expenses, including all costs and expenses
incurred in defense of any Proceeding (including attorney fees). The expenses
incurred by Executive in any

 

-6-



--------------------------------------------------------------------------------

Proceeding shall be paid promptly by Company in advance of the final disposition
of any Proceeding at the written request of Executive to the fullest extent
permitted under Delaware law. The indemnification provision of this Section 4.10
shall survive the termination or expiration of this Agreement. Company agrees to
maintain Directors and Officers Liability Insurance for the benefit of Executive
during the Employment Term and for a period of at least six years thereafter
with coverage and policy limits no less favorable to directors and officers than
those in effect at the Effective Date.

 

  4.11   CLAWBACK PROVISIONS

Notwithstanding any other provisions in this Agreement to the contrary,
Executive agrees that incentive-based compensation or other amounts paid to
Executive pursuant to this Agreement or any other agreement or arrangement with
Company will be subject to clawback under any Company clawback policy that is
uniformly applicable to all senior executives of Company (including any such
policy adopted by Company pursuant to applicable law, government regulation or
stock exchange listing requirement).

 

5. TERMINATION OF EMPLOYMENT

The Employment Term and Executive’s employment hereunder may be terminated by
either Company or Executive at any time and for any reason; provided, however,
that, unless otherwise provided herein, Executive shall be required to give
Company at least sixty (60) days advance written notice of any termination of
Executive’s employment by Executive. Upon termination of Executive’s employment
during the Employment Term, Executive shall be eligible to receive the
compensation and benefits described in this Section 5 and shall have no further
rights to any compensation or any other benefits from Company or any of its
affiliates.

 

  5.1 NON-RENEWAL BY EXECUTIVE, TERMINATION FOR CAUSE OR WITHOUT GOOD REASON

(a) The Employment Term and Executive’s employment hereunder may be terminated
upon Executive’s failure to renew this Agreement in accordance with Section 1,
by Company for Cause, or by Executive without Good Reason. If the Employment
Term and Executive’s employment is terminated upon Executive’s failure to renew
this Agreement, by Company for Cause, or by Executive without Good Reason, then:

(i) Executive shall be eligible to receive any accrued but unpaid Base Salary,
accrued but unused vacation, and earned but unpaid Annual Bonus for the most
recently completed calendar year, which shall be paid on the Termination Date
(as defined below);

(ii) Executive shall be eligible to receive reimbursement for unreimbursed
business expenses properly incurred by Executive, which shall be subject to and
paid in accordance with Company’s expense reimbursement policy;

 

-7-



--------------------------------------------------------------------------------

(iii) Executive shall be eligible to receive such employee benefits (excluding
equity compensation), if any, as to which Executive may be eligible under
Company’s non-equity compensation employee benefit plans as of the Termination
Date; provided that, (A) in no event shall Executive be eligible to any payments
in the nature of severance or termination payments except as specifically
provided herein and (B) in no event shall Executive be entitled to any equity
compensation except as specifically provided in this Agreement, the grants or
awards of any such equity compensation actually made to Executive, and the terms
of the specific equity compensation plans pursuant to which any such grants or
awards were made; and

(iv) Executive shall retain all rights to indemnification and Directors and
Officers Liability Insurance provided under Section 4.10 of this Agreement.

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts”.

(b) For purposes of this Agreement, “Cause” shall mean:

(i) Executive’s willful failure to perform Executive’s material duties (other
than any such failure resulting from incapacity due to physical or mental
illness);

(ii) Executive’s willful failure to comply with any valid and legal directive of
the Board;

(iii) Executive’s engagement in dishonesty, illegal conduct or misconduct, which
is, in each case, materially injurious to Company or its affiliates;

(iv) Executive’s embezzlement, misappropriation or fraud, whether or not related
to the Executive’s employment with Company;

(v) Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

(vi) Executive’s willful violation of a material policy of Company; or

 

-8-



--------------------------------------------------------------------------------

(vii) Executive’s material breach of any material obligation under this
Agreement, including but not limited to Section 7 of this Agreement, or any
other written agreement between Executive and Company.

Termination of Executive’s employment shall not be deemed to be for Cause unless
and until Company delivers to Executive a copy of a resolution duly adopted by
the affirmative vote of not less than two-thirds of the Board, finding that
Executive is guilty of the conduct described in any of (i) (viii) above, after
having afforded Executive a reasonable opportunity to appear (with counsel)
before the Board. Except for a failure, breach or refusal which, by its nature,
cannot reasonably be expected to be cured, Executive shall have thirty
(30) business days from the delivery of written notice by Company within which
to cure any acts constituting Cause; provided, however, that if Company
reasonably expects irreparable injury from a delay of thirty business (30) days,
Company may give Executive notice of such shorter period within which to cure as
is reasonable under the circumstances, which may include the termination of
Executive’s employment without notice and with immediate effect. In the event
Company provides notice of less than thirty (30) days, Executive shall be paid
his base salary for the remainder of the thirty (30) day period.

For purposes of this Section 5.1(b), no act or failure by Executive shall be
considered “willful” if such act is done by Executive in the good faith belief
that such act is or was in the best interests of Company or one or more of its
businesses.

(c) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term without
Executive’s written consent:

(i) a reduction in Executive’s Base Salary;

(ii) a reduction in Executive’s Target Bonus opportunity;

(iii) a relocation of Executive’s principal place of employment (which, for
purposes of this Section 5.1(c)(iii), shall be Company’s Post-Business
Combination Headquarters) by more than 25 miles (without the prior written
consent of Executive);

(iv) any material breach by Company of any material provision of this Agreement;

(v) Company’s failure to obtain an agreement from any successor to Company to
assume and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law;

 

-9-



--------------------------------------------------------------------------------

(vi) Company’s failure to nominate the Executive for election to the Board,
Company’s removal of Executive from the Board other than for Cause, Company’s
removal of Executive from the position of Chairman of the Board (other than for
Cause) unless New York Stock Exchange or regulatory changes require separation
of the positions of Chairman and CEO, shareholders’ failure to elect or re-elect
Executive to the Board, or the Board’s failure to elect or re-elect Executive as
Chairman of the Board (other than for Cause) unless New York Stock Exchange or
regulatory changes require separation of the positions of Chairman and CEO;

(vii) a material diminution in Executive’s title, authority, duties or
responsibilities (other than temporarily while Executive is physically or
mentally incapacitated), except for removal of the title of Chairman as a result
of New York Stock Exchange or regulatory changes requiring separation of the
positions of Chairman and CEO;

(viii) a material adverse change in the reporting structure applicable to
Executive (Company agrees that the provision in Section 2.1 regarding the
reporting structure of senior executives is material); or

(ix) non-renewal of the Agreement by Company.

Executive cannot terminate Executive’s employment for Good Reason unless
Executive has provided written notice to Company of the existence of the
circumstances providing grounds for termination for Good Reason within ninety
(90) days of the initial existence of such grounds and Company has had at least
thirty (30) days from the date on which such notice is provided to cure such
circumstances. If Executive does not terminate Executive’s employment for Good
Reason within one hundred and eighty (180) days after the first occurrence of
the applicable grounds, then Executive will be deemed to have waived Executive’s
right to terminate for Good Reason with respect to such grounds.

 

  5.2 TERMINATION WITHOUT CAUSE OR FOR GOOD REASON

The Employment Term and Executive’s employment hereunder may be terminated by
Executive for Good Reason or by Company without Cause. In the event of such
termination, Executive shall be entitled to receive the Accrued Amounts and
subject to Executive’s compliance with Section 6, Section 7, Section 8 and
Section 9 of this Agreement and Executive’s execution of a release of claims in
favor of Company, its affiliates and their respective officers and directors in
the form attached hereto as “Exhibit D” (the “Release”) and such Release
becoming effective within twenty-eight (28) days following the Termination Date
(such 28-day period, the “Release Execution Period”), Executive shall be
entitled to receive the following:

 

-10-



--------------------------------------------------------------------------------

(a) a lump sum payment equal to two (2) times the sum of Executive’s Base Salary
and Target Bonus for the year in which the Termination Date occurs, which shall
be paid no later than thirty (30) days following the expiration of the Release
Execution Period; provided that, if the Release Execution Period begins in one
taxable year and ends in another taxable year, payments shall not be made until
the beginning of the second taxable year;

(b) a payment equal to the product of (i) the Annual Bonus, if any, that
Executive would have earned for the calendar year in which the Date of
Termination occurs based on achievement of the applicable performance goals for
such year and (ii) a fraction, the numerator of which is the number of days
Executive was employed by Company during the year of termination and the
denominator of which is the number of days in such year (the “Pro-Rata Bonus”).
This amount, if any, shall be paid on the date that annual bonuses are paid to
similarly situated executives, but in no event later than two-and-a-half (2 1/2)
months following the end of the calendar year in which the Termination Date
occurs;

(c) If Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), Company shall
reimburse Executive for the monthly COBRA premium paid by Executive for
Executive and Executive’s dependents. Executive shall be eligible to receive
such reimbursement until the earliest of: (i) the eighteen (18) month
anniversary of the Termination Date; (ii) the date Executive is no longer
eligible to receive COBRA continuation coverage; or (iii) the date on which
Executive either receives or becomes eligible to receive substantially similar
coverage from another employer. To the extent the medical benefits provided for
in this Section are not permissible after termination of employment under the
terms of the health plans of Company then in effect (and cannot be provided
through Company’s paying the applicable premium for Executive under COBRA),
Company shall pay to Executive such amounts as are necessary to provide
Executive with an amount equal to the cost of Executive acquiring on a non-group
basis, for the required period, those health benefits that would otherwise be
lost to Executive and Executive’s eligible dependents as a result of Executive’s
termination.

(d) The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the applicable Plan and the applicable award
agreements.

If, at the time of termination, the Board of Directors of Company is aware of
the existence of any circumstances reasonably likely to give rise to claims by
Company against Executive, Company shall give Executive notice of such
circumstances at the time of termination.

 

-11-



--------------------------------------------------------------------------------

  5.3 DEATH OR DISABILITY

(a) The Employment Term and Executive’s employment hereunder shall terminate
automatically upon Executive’s death during the Employment Term, and Company may
terminate the Employment Term and Executive’s employment hereunder on account of
the Executive’s Disability.

(b) If Executive’s employment is terminated during the Employment Term on
account of Executive’s death or Disability, Executive (or Executive’s estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
following:

(i) the Accrued Amounts (which amounts shall be paid in accordance with
Section 5.1);

(ii) if death or Disability occurs prior to March 15, 2014, a payment equal to
the Initial Performance Bonus;

(iii) a lump sum payment equal to the Pro-Rata Bonus, if any, that Executive
would have earned for the calendar year in which the Termination Date occurs
based on the achievement of applicable performance goals for such year, which
shall be payable on the date that annual bonuses are paid to Company’s similarly
situated executives, but in no event later than two-and-a-half (2 1/2) months
following the end of the calendar year in which the Termination Date occurs; and

(iv) the treatment of any outstanding equity awards shall be determined in
accordance with the terms of the applicable Plan and the applicable award
agreements.

Notwithstanding any other provision contained herein, all payments made in
connection with Executive’s Disability shall be provided in a manner which is
consistent with federal and state law.

(c) For purposes of this Agreement, “Disability” shall mean (i) Executive’s
inability, due to physical or mental incapacity, to substantially perform
Executive’s duties and responsibilities under this Agreement for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period or one
hundred twenty (120) consecutive days; or (ii) Executive’s eligibility to
receive long-term disability benefits under the Company’s long-term disability
plan. Any question as to the existence of Executive’s Disability as to which
Executive and Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Executive and Company. If Executive
and Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to Company and Executive shall be final and conclusive for all purposes
of this Agreement.

 

-12-



--------------------------------------------------------------------------------

  5.4 CHANGE IN CONTROL TERMINATION

(a) Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by Executive for Good Reason or by Company
without Cause (other than on account of the Executive’s death or Disability), in
each case within twelve (12) months following a Change in Control, Executive
shall be entitled to receive the Accrued Amounts (which amounts shall be paid in
accordance with Section 5.1) and subject to Executive’s compliance with
Section 6, Section 7, Section 8 and Section 9 of this Agreement and Executive’s
execution of a Release which becomes effective within twenty-eight (28) days
following the Termination Date, Executive shall be entitled to receive a lump
sum payment equal to two (2) times the sum of Executive’s Base Salary and Target
Bonus for the year in which the Termination Date occurs (or if greater, the year
immediately preceding the year in which the Change in Control occurs); provided
that, if the Release Execution Period begins in one taxable year and ends in
another taxable year, payment shall not be made until the beginning of the
second taxable year. Company agrees that Executive will be treated no less
favorably than other executives of Company with regard to equity awards granted
beginning in calendar year 2016, to the extent consistent with applicable law
and the terms of the applicable employee benefit plans.

(b) If Executive timely and properly elects continuation coverage under COBRA,
Company shall reimburse Executive for the monthly COBRA premium paid by
Executive for Executive and Executive’s dependents. Executive shall be eligible
to receive such reimbursement until the earliest of: (i) the eighteen (18) month
anniversary of the Termination Date; (ii) the date Executive is no longer
eligible to receive COBRA continuation coverage; and (iii) the date on which
Executive either receives or becomes eligible to receive substantially similar
coverage from another employer. To the extent the medical benefits provided for
in this Section are not permissible after termination of employment under the
terms of the health care plan of Company then in effect (and cannot be provided
through Company’s paying the applicable premium for Executive under COBRA),
Company shall pay to Executive such amounts as are necessary to provide
Executive with an amount equal to the cost of Executive acquiring on a non-group
basis, for the required period, those health benefits that would otherwise be
lost to Executive and Executive’s eligible dependants as a result of Executive’s
termination.

 

-13-



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:

(i) any “person” or “group” as those terms are used in Sections 12(d) and 13(d)
of the Securities Exchange Act of 1934, as amended (such person or group being a
“Person” and such act being the “Exchange Act”), other than an Exempt Person, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Company representing 30% or more
(the “CIC Percentage”) of the combined voting power of Company’s then
outstanding securities; provided, however, that if such Person first obtains the
approval of the Board to acquire the CIC Percentage, then no Change in Control
shall be deemed to have occurred unless and until such Person obtains a CIC
percentage ownership of the combined voting power of Company’s then outstanding
securities without having first obtained the approval of the Board; or

(ii) if any Person, other than any employee benefit plan of Company or a
subsidiary or a trustee or other administrator or fiduciary holding securities
under an employee benefit plan of Company or a subsidiary (an “Exempt Person”),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Company representing
greater than 50% of the combined voting power of Company’s then outstanding
securities, whether or not the Board shall have first given its approval to such
acquisition; or

(iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by Company’s stockholders was
approved by at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election was previously
so approved, cease for any reason to constitute a majority thereof; or

(iv) the consummation of a merger or consolidation of Company with any other
corporation; provided, however, a Change in Control shall not be deemed to have
occurred: (A) if such merger or consolidation would result in all or a portion
of the voting securities of Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) either directly or indirectly
more than 50% of the combined voting power of the voting securities of Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (B) if the corporate existence of Company is not affected and
following the merger or consolidation, the majority of Company’s Executive
Committee, or if no such body then exists, the majority of the Chief Executive
Officer, Chief Financial Officer and Presidents (or other heads, regardless of
title) of the principal operating units of Company retain their positions with
Company (disregarding any such executive whose employment terminates for reasons
other than due to a termination by Company without cause or a termination by
such executive for good reason) and the directors of Company prior to such
merger or consolidation constitute at least a majority of the Board or the
entity that directly or indirectly controls Company after such merger or
consolidation; or

 

-14-



--------------------------------------------------------------------------------

(v) the sale or disposition by Company of all or substantially all of Company’s
assets, other than a sale to an Exempt Person; or

(vi) the stockholders of Company approve a plan of complete liquidation or
dissolution of Company.

Notwithstanding anything herein, for the avoidance of doubt, for purposes of
determining whether any Change in Control occurs after the date of this
Agreement: (i) the Business Combination shall not constitute a Change in Control
under any circumstances and (ii) any sale or transfer by BC Partners Ltd. (“BC
Partners”) or their affiliates of equity interests in Company (other than a sale
occurring together with one or more other shareholders of Company acting as a
group as part of a single transaction) shall be disregarded, and any acquisition
or continued holding by BC Partners or their affiliates of equity interests in
Company shall be disregarded for purposes of this Section 5.4(c).

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of Company, a change in
effective control of Company, or a change in the ownership of a substantial
portion of Company’s assets under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).

 

  5.5 NOTICE OF TERMINATION

Any termination of Executive’s employment hereunder by Company or by Executive
during the Employment Term (other than termination pursuant to Section 5.3(a) on
account of Executive’s death in Section 1) shall be communicated by written
notice of termination (“Notice of Termination”) sent to the other party hereto
in accordance with Section 25. The Notice of Termination shall specify:

(a) The termination provision of this Agreement relied upon;

(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated; and

(c) The applicable Termination Date.

 

-15-



--------------------------------------------------------------------------------

  5.6 TERMINATION DATE

Executive’s Termination Date shall be:

(a) If Executive’s employment hereunder terminates on account of Executive’s
death, the date of Executive’s death;

(b) If Executive’s employment hereunder is terminated on account of Executive’s
Disability, the date that it is determined that Executive has a Disability;

(c) If Company terminates Executive’s employment hereunder, the date the Notice
of Termination is delivered to Executive or such later date specified in the
Notice;

(d) If Executive terminates Executive’s employment hereunder with or without
Good Reason, the date specified in the Executive’s Notice of Termination, which
shall be no less than 60 days following the date on which the Notice of
Termination is delivered; provided that Company may waive all or any part of the
60 day notice period for no consideration by giving written notice to Executive
and for all purposes of this Agreement, the Executive’s Termination Date shall
be the date determined by Company; and

(e) If Executive’s employment hereunder terminates because either party provides
notice of non-renewal pursuant to Section 1, the Renewal Date immediately
following the date on which the applicable party delivers notice of non-renewal.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which Executive incurs a “separation from service” within the
meaning of Section 409A.

 

  5.7 MITIGATION

In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and except as provided in Section 5.2(c),
any amounts payable pursuant to this Section 5 shall not be reduced by
compensation Executive earns on account of employment with another employer.

 

  5.8 RESIGNATION OF ALL OTHER POSITIONS

Upon termination of Executive’s employment hereunder for any reason, Executive
shall be deemed to have resigned from all positions that Executive holds as an
officer or member of the board of directors (or a committee thereof) of Company
or any of its affiliates.

 

-16-



--------------------------------------------------------------------------------

  5.9 SECTION 280G

(a) Executive shall bear all expense of, and be solely responsible for, any
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (such excise tax being the “Excise Tax” and such code being the “Code”);
provided, however, that any payment or benefit received or to be received by
Executive (whether payable under the terms of this Agreement or any other plan,
arrangement or agreement with Company or an affiliate of Company (collectively,
the “Payments”) that would constitute a “parachute payment” within the meaning
of Section 280G of the Code, shall be reduced to the extent necessary so that no
portion thereof shall be subject to the Excise Tax but only if, by reason of
such reduction, the net after-tax benefit received by the Executive shall exceed
the net after-tax benefit that would be received by the Executive if no such
reduction was made.

(b) The “net after-tax benefit” shall mean (i) the Payments which Executive
receives or is then entitled to receive from Company that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less
(ii) the amount of all federal, state and local income and employment taxes
payable by Executive with respect to the foregoing calculated at the highest
marginal income tax rate for each year in which the foregoing shall be paid to
Executive (based on the rate in effect for such year as set forth in the Code as
in effect at the time of the first payment of the foregoing), less (iii) the
amount of Excise Tax imposed with respect to the payments and benefits described
in (b)(i) above.

(c) All determinations under this Section 5.9 will be made by an accounting firm
or law firm (the “280G Firm”) that is mutually agreed to by Executive and
Company prior to a change in ownership or control of a corporation (within the
meaning of Treasury regulations under Section 280G of the Code). The 280G Firm
shall be required to evaluate the extent to which payments are exempt from
Section 280G as reasonable compensation for services rendered before or after
the Change in Control. All fees and expenses of the 280G Firm shall be paid
solely by Company. Company will direct the 280G Firm to submit any determination
it makes under this Section 5.9 and detailed supporting calculations to both
Executive and Company as soon as reasonably practicable.

(d) If the 280G Firm determines that one or more reductions are required under
this Section 5.9, such Payments shall be reduced in the order that would provide
Executive with the largest amount of after-tax proceeds (with such order, to the
extent permitted by 280G and 409A, designated by Executive, or otherwise
determined by the 280G Firm) to the extent necessary so that no portion thereof
shall be subject to the Excise Tax, and Company shall pay such reduced amount to
Executive. Executive shall at any time have the unilateral right to forfeit any
equity award in whole or in part.

 

-17-



--------------------------------------------------------------------------------

(e) As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section 5.9, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Executive
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against
Company or Executive, which assertion the 280G Firm believes has a high
probability of success or is otherwise based on controlling precedent or
substantial authority, that an Overpayment has been made, Executive must repay
the Overpayment to Company, without interest; provided, however, that no loan
will be deemed to have been made and no amount will be payable by Executive to
Company unless, and then only to the extent that, the deemed loan and payment
would either reduce the amount on which Executive is subject to tax under
Section 4999 of the Code or generate a refund of tax imposed under Section 4999
of the Code. If the 280G Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the 280G Firm will
notify Executive and Company of that determination, and Company will promptly
pay the amount of that Underpayment to Executive without interest.

(f) The parties will provide the 280G Firm access to and copies of any books,
records, and documents in their possession as reasonably requested by the 280G
Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 5.9. For purposes of making the calculations required by this
Section 5.9, the 280G Firm may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.

 

6. COOPERATION

The parties agree that certain matters in which Executive will be involved
during the Employment Term may necessitate Executive’s cooperation in the
future. Accordingly, following the termination of Executive’s employment for any
reason, to the extent reasonably requested by the Board and subject to
Executive’s professional commitments, Executive shall cooperate with Company in
connection with matters arising out of Executive’s service to Company; provided
that, Company shall make reasonable efforts to minimize disruption of
Executive’s other activities. Company shall pay Executive a reasonable per diem
and reimburse Executive for reasonable expenses incurred in connection with such
cooperation.

 

-18-



--------------------------------------------------------------------------------

7. CONFIDENTIAL INFORMATION

Executive acknowledges that during the Employment Term, Executive will have
access to and learn about Confidential Information, as defined below.

 

  7.1 DEFINITION

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: information concerning customers or vendors (including special terms and
deals), employees, marketing plans, business plans, operations, pricing,
promotions, policies, publications, services, strategies, techniques, contracts,
transactions, negotiations, trade secrets, financial information, employee
lists, internal controls, security procedures, market studies, sales
information, customer lists, distributor lists, and buyer lists of Company or
its businesses or any existing or prospective customer, supplier, investor or
other associated third party, or of any other person or entity that has
entrusted information to Company in confidence.

Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

Executive understands and agrees that Confidential Information includes
information developed by Executive in the course of Executive’s employment by
Company as if Company furnished the same Confidential Information to Executive
in the first instance. Confidential Information shall not include information
that is generally available to and known by the public at the time of disclosure
to Executive; provided that such disclosure is through no direct or indirect
fault of Executive or person(s) acting on Executive’s behalf.

 

  7.2 COMPANY CREATION AND USE OF CONFIDENTIAL INFORMATION

Executive understands and acknowledges that Company has invested, and continues
to invest, substantial time, money and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its offerings in the field of
office supply. Executive understands and acknowledges that as a result of these
efforts, Company has created, and continues to use and create Confidential
Information. This Confidential Information provides Company with a competitive
advantage over others in the marketplace.

 

-19-



--------------------------------------------------------------------------------

  7.3 DISCLOSURE AND USE RESTRICTIONS

Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of Company not having a
need to know and authority to know and use the Confidential Information in
connection with the business of Company and, in any event, not to anyone outside
of the direct employ of Company except as required in the performance of
Executive’s authorized employment duties to Company or with the prior consent of
Company’s Board of Directors acting on behalf of Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent); and (iii) not to access or use any Confidential
Information, and not to copy any documents, records, files, media or other
resources containing any Confidential Information, or remove any such documents,
records, files, media or other resources from the premises or control of
Company, except as required in the performance of Executive’s authorized
employment duties to Company or with the prior consent of Company’s Board of
Directors acting on behalf of Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required (i) for Executive’s enforcement of
rights or defense of claims under this Agreement or (ii) by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation or order. Executive
shall (if lawful) promptly provide written notice of any such order to Company’s
Board of Directors.

Executive understands and acknowledges that Executive’s obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon Executive first having access to such Confidential Information
(whether before or after Executive begins employment by Company) and shall
continue during and after Executive’s employment by Company until such time as
such Confidential Information has become public knowledge other than as a result
of Executive’s breach of this Agreement or breach by those acting in concert
with Executive or on Executive’s behalf.

 

8. RESTRICTIVE COVENANTS

 

  8.1 ACKNOWLEDGMENT

Executive acknowledges that in the course of his employment with Company,
Executive will have access to and gain knowledge of the trade secrets and other
Confidential Information of Company and its subsidiaries. Executive understands
that

 

-20-



--------------------------------------------------------------------------------

the nature of Executive’s position gives Executive access to and knowledge of
Confidential Information and places Executive in a position of trust and
confidence with Company. Executive understands and acknowledges that the
intellectual or artistic and other services Executive provides to Company are
unique, special or extraordinary.

Executive further understands and acknowledges that Company’s ability to reserve
these for the exclusive knowledge and use of Company is of great competitive
importance and commercial value to Company, and that improper use or disclosure
by Executive is likely to result in unfair or unlawful competitive activity.

 

  8.2 NON-COMPETITION

Because of Company’s legitimate business interest as described herein and the
good and valuable consideration offered to Executive, during the Employment Term
and for the “Restricted Period” (as defined below) thereafter, to run
consecutively, beginning on the last day of Executive’s employment with Company,
for any reason or no reason and whether employment is terminated at the option
of Executive or Company, Executive agrees and covenants that he will not,
directly or through another person or entity, engage in Prohibited Activity in
the Restricted Area. The “Restricted Period” shall be twenty-four (24) months in
the case of Executive’s termination of employment with Company under Section 5.2
of this Agreement and twelve (12) months in all other cases.

For purposes of this Section 8, “Restricted Area” means that area necessary to
protect NewCo’s legitimate business needs, including all 50 states, Puerto Rico,
St. Croix, and other U.S. Territories. “Competitor” means office products
stores, retailers, direct business to business sales providers, or
contract/commercial stationers, including, but not limited to, Staples,
Corporate Express, P.P.R., Lyreco, W.B. Mason, Impact Office Supplies, and Royal
Office Products, as well as businesses having a particular product line or
service in competition with a Company product line or service, such as copy
services, shipping services, direct business sales or internet business sales,
and also includes any internet or other direct mail or direct marketing company
engaged in the sale of business or office products, provided that a corporation
or business will not be a “Competitor” if less than thirty-three and one-third
percent (33 1/3%) of such corporation’s (and its affiliates’) revenues are
derived from product lines or services that are competitive with those of
Company.

For purposes of this Section 8, “Prohibited Activity” is activity in which
Executive contributes Executive’s knowledge, directly or indirectly, in whole or
in part, as an employee, employer, owner, operator, manager, advisor,
consultant, agent, employee, partner, director, stockholder, officer, volunteer,
intern or any other similar capacity to a Competitor. During the non-compete
period, Executive shall not (i) own any interest in, control, or participate in
any Competitor; or (ii) work for, become employed by, or provide services to
(whether as an employee, consultant, independent contractor, officer, director,
or board member) any Competitor. Nothing herein shall prohibit Executive from
purchasing or owning less than two percent (2%) of the publicly traded
securities of any corporation, provided that such ownership represents a passive
investment and that Executive is not a controlling person of, or a member of a
group that controls, such corporation.

 

-21-



--------------------------------------------------------------------------------

This Section 8 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall promptly provide written notice of any such
order to Company’s Board of Directors.

 

  8.3 NON-SOLICITATION

During the Restricted Period, Executive agrees and covenants not to directly or
indirectly (i) solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any person employed by Company or any of its
subsidiaries on the date of Executive’s termination or (ii) solicit any customer
or other person with a business relationship with Company or any of its
subsidiaries on the date of Executive’s termination to terminate, curtail, or
otherwise limit such business relationship. General advertising not targeting
Company employees shall not be deemed a violation of the non-solicitation
restriction contained in clause (i) of this Section, although the restriction on
hiring shall continue to apply.

 

9. NON-DISPARAGEMENT

Executive agrees and covenants that Executive will not at any time make, publish
or communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning Company or its
businesses, or any of its employees, officers, and existing and prospective
customers, suppliers, investors and other associated third parties.

Company agrees and covenants that it will not authorize the making of, nor will
its Board of Directors or any direct reports to the Chief Executive Officer at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
Executive.

This Section 9 does not, in any way, restrict or impede Executive or Company
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall; (if lawful) promptly provide written
notice of any such order to Company’s Board of Directors. In addition, this
Section 9 does not in any way restrict or impede Executive from making good
faith statements in internal performance discussions or reviews or denying false
statements made by others.

 

-22-



--------------------------------------------------------------------------------

10. ACKNOWLEDGEMENT

Executive acknowledges and agrees that the services to be rendered by Executive
to Company are of a special and unique character; that Executive will obtain
knowledge and skill relevant to Company’s industry, methods of doing business
and marketing strategies by virtue of Executive’s employment; and that the
restrictive covenants and other terms and conditions of this Agreement are
reasonable and reasonably necessary to protect the legitimate business interest
of Company.

Executive further acknowledges that the amount of Executive’s compensation
reflects, in part, Executive’s obligations and Company’s rights under Section 7,
Section 8 and Section 9 of this Agreement; that Executive has no expectation of
any additional compensation, royalties or other payment of any kind not
otherwise referenced herein in connection herewith; that Executive will not be
subject to undue hardship by reason of Executive’s full compliance with the
terms and conditions of Section 7, Section 8 and Section 9 of this Agreement or
Company’s enforcement thereof.

 

11. REMEDIES

If, at the time of enforcement of any of the obligations in Section 8, a court
shall hold that the duration, scope, or area restrictions are unreasonable, the
parties agree that the maximum duration, scope, or area reasonable, as
determined by the court, shall be substituted and that the court shall enforce
the obligations as modified.

In the event of a breach or threatened breach by Executive of Section 7,
Section 8 or Section 9 of this Agreement, Executive hereby consents and agrees
that Company shall be entitled to seek, in addition to other available remedies,
a temporary or permanent injunction or other equitable relief against such
breach or threatened breach from any court of competent jurisdiction, without
the necessity of showing any actual damages or that money damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.
In addition, in the event of an alleged breach or violation by Executive of the
obligations in Section 8, the non-compete period shall be tolled until such
breach or violation has been cured.

 

12. ARBITRATION

Any and all disputes and controversies arising under or in connection with this
Agreement shall be settled by arbitration conducted before one arbitrator
sitting in the State of Florida, or such other location agreed by the parties
hereto, in accordance with the rules for expedited resolution of employment
disputes of the American Arbitration Association then in effect. The
determination of the arbitrator shall be made within thirty days following the
close of the hearing on any dispute or controversy and shall be final and
binding on the parties. The parties shall be entitled to take discovery in such
proceedings, in accordance with the Federal civil rules, including, without
limitation,

 

-23-



--------------------------------------------------------------------------------

propounding interrogatories, requests for admission and taking depositions of
parties and witnesses. Each party shall be entitled to present the testimony of
one or more expert witnesses in such arbitration. Judgment may be entered on the
award of the arbitrator in any court having proper jurisdiction. Company shall
pay all reasonable fees of professionals and experts and other costs and fees
incurred by Executive in connection with any arbitration relating to the
interpretation or enforcement of any provision of this Agreement if Executive
prevails on any substantive issue in such proceeding.

 

13. PROPRIETARY RIGHTS

 

  13.1   WORK PRODUCT

Executive acknowledges and agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information (whether or not patentable) which relate to
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development, or existing or future products or services, and which are
conceived, developed, made, or reduced to practice by Executive, alone or with
others, while employed by Company, (regardless of when or where the Work Product
is prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), mask works,
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of
Company.

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 

-24-



--------------------------------------------------------------------------------

  13.2   WORK MADE FOR HIRE; ASSIGNMENT

Executive acknowledges and agrees that all writings and documentation of any
kind produced by Executive in the course of working for Company are works made
for hire (as that term is defined by U.S. Copyright law, 17 U.S.C. § 101) and
the property of Company, including without limitation any copyrights in such
writings and documentation. To the extent that the foregoing does not apply,
Executive hereby irrevocably assigns to Company, for no additional
consideration, Executive’s entire right, title and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit Company’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that Company
would have had in the absence of this Agreement.

 

  13.3   FURTHER ASSURANCES; POWER OF ATTORNEY

Executive shall promptly disclose such Work Product to Company. During and after
Executive’s employment, Executive agrees to reasonably cooperate with Company
(at Company’s sole expense) to (a) apply for, obtain, perfect and transfer to
Company the Work Product as well as an Intellectual Property Right in the Work
Product in any jurisdiction in the world; and (b) maintain, protect and enforce
the same, including, without limitation, executing and delivering to Company any
and all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by Company. Executive
hereby irrevocably grants Company power of attorney to execute and deliver any
such documents on Executive’s behalf in Executive’s name and to do all other
lawfully permitted acts to transfer the Work Product to Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if Executive does not
promptly cooperate with Company’s request (without limiting the rights Company
shall have in such circumstances by operation of law). The power of attorney is
coupled with an interest and shall not be effected by Executive’s subsequent
incapacity.

 

  13.4   NO LICENSE

Executive understands that this Agreement does not, and shall not be construed
to, grant Executive any license or right of any nature with respect to any Work
Product or Intellectual Property Rights or any Confidential Information,
materials, software or other tools made available to Executive by Company.

 

14. SECURITY

Upon (a) voluntary or involuntary termination of Executive’s employment or
(b) Company’s request at any time during Executive’s employment, Executive shall
(i) provide or return to Company any and all Company property, including keys,
key cards, access cards, identification cards, security devices, employer credit
cards, network access devices, computers, cell phones, smartphones, PDAs,
pagers, fax machines, equipment, speakers, webcams, manuals, reports, files,
books, compilations, work product, e-mail messages, recordings, tapes, disks,
thumb drives or other removable information storage

 

-25-



--------------------------------------------------------------------------------

devices, hard drives, negatives and data and all Company documents and materials
belonging to Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of Executive, whether they were provided
to Executive by Company or any of its business associates or created by
Executive in connection with Executive’s employment by Company; and (ii) delete
or destroy all copies of any such documents and materials not returned to
Company that remain in Executive’s possession or control, including those stored
on any non-Company devices, networks, storage locations and media in Executive’s
possession or control.

 

15. PUBLICITY

During the Employment Term, Executive hereby consents to any and all reasonable
and customary uses and displays, by Company and its agents, representatives and
licensees, of Executive’s name, voice, likeness, image, appearance and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during the period
of Executive’s employment by Company, for all legitimate commercial and business
purposes of Company (“Permitted Uses”), without royalty, payment or other
compensation to Executive.

 

16. GOVERNING LAW: JURISDICTION AND VENUE

This Agreement, for all purposes, shall be construed in accordance with the laws
of Florida without regard to conflicts of law principles. Subject to Section 12,
any action or proceeding by either of the parties to enforce this Agreement
shall be brought only in the Court of the Fifteenth Judicial Circuit in and for
Palm Beach County, Florida or the U.S. District Court including Palm Beach
County in its jurisdiction, unless Executive’s employment is located in a
different jurisdiction, in which case any action shall be brought in that County
or related federal court. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue. In any such
proceeding, each of the parties hereby knowingly and willingly waives and
surrenders such party’s right to trial by jury and agrees that such litigation
shall be tried to a judge sitting alone as the brier of both fact and law, in a
bench trial, without a jury.

 

17. ENTIRE AGREEMENT

Unless specifically provided herein, this Agreement contains all of the
understandings and representations between Executive and Company pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter. The parties mutually agree that this
Agreement can be specifically enforced in court and can be cited as evidence in
legal proceedings alleging breach of this Agreement.

 

-26-



--------------------------------------------------------------------------------

18. MODIFICATION AND WAIVER

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing and signed by Executive and by an
individual authorized by the Company Board of Directors. No waiver by either of
the parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.

 

19. SEVERABILITY

Should any provision of this Agreement be held by a court of competent
jurisdiction to be enforceable only if modified, or if any portion of this
Agreement shall be held as unenforceable and thus stricken, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement.

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

20. CAPTIONS

Captions and headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

 

-27-



--------------------------------------------------------------------------------

21. COUNTERPARTS

This Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

 

22. TOLLING

Should Executive violate any of the terms of the restrictive covenant
obligations articulated herein, the obligation at issue will run from the first
date on which Executive ceases to be in violation of such obligation.

 

23. SECTION 409A

This Agreement is intended to comply with Section 409A or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A and any such exemption thereunder. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to Executive in connection with the termination of Executive’s
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and Executive is determined to be a
“specified employee” as defined in subsection (a)(2)(b)(i) of Section 409A, then
such payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date (the “Specified
Employee Payment Date”). The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to Executive
in a lump sum on the Specified Employee Payment Date (with interest at the
Applicable Federal Rate from the scheduled payment date to the date of payment),
and thereafter any remaining payments shall be paid without delay in accordance
with their original schedule.

 

-28-



--------------------------------------------------------------------------------

24. SUCCESSORS AND ASSIGNS

This Agreement is personal to Executive and shall not be assigned by Executive.
Any purported assignment by Executive shall be null and void from the initial
date of the purported assignment. Company may assign this Agreement to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Company. This Agreement shall inure to the benefit of Company and
permitted successors and assigns.

 

25. NOTICE

Notices and all other communications provided for in this Agreement shall be in
writing and shall be delivered personally or sent by registered or certified
mail, return receipt requested, or by overnight carrier to the parties at the
addresses set forth below (or such other addresses as specified by the parties
by like notice):

If to Company:

Office Depot, Inc.

6600 North Military Trail

Boca Raton, FL 33449

(or such other address as Company may name its headquarters)

General Counsel

If to Executive, to such address as shall most currently appear on the records
of Company, with a copy (not to be considered notice) to:

Hughes Hubbard & Reed LLP

350 South Grand Avenue

Los Angeles, CA 90071

Attention: Theodore H. Latty, Esq.

 

26. REPRESENTATIONS OF EXECUTIVE

Executive represents and warrants to Company that: (a) Executive’s employment
with Company and/or the execution, delivery, and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate, or cause a
default under any contract, agreement, instrument, order, judgment, or decree to
which Executive is a party or by which Executive is bound; and (b) Executive is
not a party to or bound by any employment agreement, non-compete agreement,
confidentiality agreement, or other post-employment obligation with any other
person or entity that would limit Executive’s job duties or obligations with
Company in any way.

 

-29-



--------------------------------------------------------------------------------

27. WITHHOLDING

Company shall have the right to withhold from any amount payable hereunder any
Federal, state and local taxes in order for Company to satisfy any withholding
tax obligation it may have under any applicable law or regulation.

 

28. SURVIVAL

Upon any expiration or other termination of this Agreement: (i) each of Sections
7 (Confidential Information), 8 (Restrictive Covenants), 9 (Disparagement), 10
(Acknowledgment), 11 (Remedies), 12 (Arbitration), 13 (Proprietary Rights) and
14 (Security) shall survive such expiration or other termination; and (ii) all
of the other respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

29. ACKNOWLEDGMENT OF FULL UNDERSTANDING

EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY
OF EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

/s/ Roland C. Smith

Roland C. Smith Dated:  

11/12/13

/s/ Nigel Travis

Nigel Travis, Lead Director Office Depot, Inc. Dated:  

11/12/13

 

-30-



--------------------------------------------------------------------------------

SCHEDULE A

Chairman of the Board of Directors of Carmike Cinemas, Inc.

Member of the Board of Directors of The Wendy’s Company

National Trustee of the Boys & Girls’ Clubs of America

 

-31-



--------------------------------------------------------------------------------

EXHIBIT A

2013 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on November
[X], 2013 (the “Grant Date”) granted you a non-qualified stock option award (the
“Option”) pursuant to the Office Depot, Inc. 2007 Long-Term Incentive Plan (the
“Plan”). Capitalized terms used but not defined in this 2013 Non-Qualified Stock
Option Award Agreement (the “Agreement”) have the meanings given to them in the
Plan. This award is subject to federal and local law and the requirements of the
New York Stock Exchange.

 

1. Option

The Option provides you with the opportunity to purchase One Million Five
Hundred Thousand (1,500,000) shares of the Company’s common stock (“Option
Shares”), at an option price per share of $[TBD CLOSING PRICE] payable upon
exercise, pursuant to the provisions and restrictions contained in the Plan and
this Agreement. The option price per share is equal to the Fair Market Value of
a share of the Company’s common stock on the Grant Date. Your Option will expire
at the close of business on November [X], 2023 (the “Expiration Date”), subject
to earlier expiration upon the termination of your employment as provided below.
Your Option is not intended to be an “incentive stock option” within the meaning
of Section 422 of the Code.

 

2. Vesting and Exercise

 

  a. Normal Vesting and Exercise. The Option will vest and become exercisable
with respect to thirty-three percent (33%) of the Option Shares on each of the
first and second anniversaries of the Grant Date (in each case rounded down to
the next highest whole number of Option Shares) and all remaining Option Shares
on the third anniversary of the Grant Date, provided that you are continuously
employed by the Company or any Subsidiary from the Grant Date until each such
anniversary date (the “Vesting Period”).

 

  b. Effect on Vesting and Exercise of Employment Termination. Notwithstanding
paragraph 2(a) above, the following vesting and exercise rules will apply if
your employment with the Company and its Subsidiaries terminates before you have
exercised your Option for all of your Option Shares:

 

  i)

Death or Disability. If you terminate employment with the Company and its
Subsidiaries due to death or Disability, the Option will fully vest and become
exercisable as to all Option Shares (to the extent the Option has not previously
vested and become exercisable) on the date of such employment termination and
will remain exercisable by you (in the case of Disability) or your beneficiary,
surviving spouse, or estate, as applicable (in the case of



--------------------------------------------------------------------------------

  death) at any time until, and will automatically be forfeited and cancelled
upon, the earlier of the date which is 12 months after the date of your death or
Disability, as applicable, or the Expiration Date. As used herein, the term
“Disability” shall have the meaning set out in the Employment Agreement between
you and the Company dated as of November [X], 2013 (the “Employment Agreement”).
The determination of Disability must be final under the Employment Agreement
prior to the date on which the Option would otherwise cease to be exercisable to
be recognized under this Agreement. This definition of “Disability” applies in
lieu of the definition set out in the Plan.

 

  ii) Termination of Employment without Cause or for Good Reason Prior to Change
in Control. In the event of your involuntary termination of employment with the
Company and its Subsidiaries without Cause or your termination of employment
with the Company and its Subsidiaries for Good Reason, in either case prior to
the effective date of a Change in Control, the Option will vest and become
exercisable with respect to the portion of the Option that is scheduled to vest
during the 12-month period following the date of your employment termination
pursuant to paragraph 2(a) above on the date of your termination of employment
and the portion of the Option which is vested and exercisable on the date of
your employment termination will remain exercisable at any time, and will
automatically be forfeited and cancelled upon, the earlier of the date which is
12 months after the date of your employment termination or the Expiration Date.
The portion of the Option which is not vested and exercisable on the date of
your employment termination will be forfeited and cancelled on the date of your
employment termination.

 

  iii)

Termination of Employment without Cause or for Good Reason Following Change in
Control. In the event of your involuntary termination of employment with the
Company and its Subsidiaries without Cause or your termination of employment
with the Company and its Subsidiaries for Good Reason, in either case within 12
months after the effective date of a Change in Control, the Option will fully
vest and become exercisable (to the extent not already fully vested and
exercisable) on the date of your employment termination and will remain
exercisable at any time, and will automatically be forfeited and cancelled upon,
the earlier of the date which is 12 months after the date of your employment
termination or the Expiration Date. In the event of your involuntary separation
from service with the Company and its Subsidiaries without Cause or your
separation from service with the Company and its Subsidiaries for Good Reason,
in either case more than 12 months after the effective date of a Change in
Control, the treatment specified in paragraph 2(b)(ii) above shall apply to the
Option. However, in either case, if the Option is not assumed, substituted or
otherwise continued on an equivalent basis by the surviving entity in the Change
in Control, the Option shall become fully vested on the effective date of the
Change in

 

2



--------------------------------------------------------------------------------

  Control and shall be cancelled in exchange for a cash payment in an amount
equal to (i) the excess of the Fair Market Value per share of the Company’s
common stock subject to the Award immediately prior to the effective date of the
Change in Control over the per share exercise price, multiplied by (ii) the
number of shares of Company common stock subject to the Option.

 

  iv) Cause. If your employment is terminated by the Company or a Subsidiary for
Cause, the Option will be forfeited with respect to all Option Shares
immediately upon your termination of employment regardless of whether the Option
is then vested and exercisable with respect to all or any portion of the Option
Shares.

 

  v) Other Termination of Employment. Except as provided otherwise in paragraph
2(b)(i), (ii) and (iii) above, upon the termination of your employment with the
Company and its Subsidiaries, the portion of your Option that is unvested on the
date of your employment termination will automatically be forfeited and
cancelled on the date of your termination of employment and the portion of your
Option which is vested and exercisable on the date of your termination of
employment will remain exercisable at any time, and will automatically be
forfeited and cancelled upon, the earlier of the date which is 12 months after
the date of your termination of employment or the Expiration Date.

 

  vi) Definitions. As used herein, the terms “Cause”, “Good Reason” and “Change
in Control” shall have the meanings set out in the Employment Agreement.

 

  vii) Death After Termination of Employment. If you die after your employment
with the Company and its Subsidiaries has terminated, your Option will be
exercisable by your beneficiary, surviving spouse, estate, or any person who
acquired such Option by bequest or inheritance within the time frame in
(i) above, as applicable.

 

  c. No Other Special Vesting Rights. The provisions of the Plan with respect to
accelerated vesting in the event of Retirement (sections 10.5(iii) and 10.7 of
the Plan) do not apply to the Option. If all or any portion of the Option is
forfeited at any time during the Vesting Period, you will cease to have any
rights with respect to such forfeited Option.

 

3. Expiration of Option

In no event shall any part of your Option be exercisable after the Expiration
Date.

 

3



--------------------------------------------------------------------------------

4. Procedure for Exercise

You may exercise all or a portion of the Option (to the extent vested) pursuant
to the exercise procedures specified by the Company from time to time in Plan
documentation distributed to participants, which include remitting payment of
the aggregate option price for the Option Shares being purchased pursuant to the
prospectus of the Plan.

 

5. Transferability of Option

Except as provided below, the Option (a) is personal to you and, during your
lifetime, may be exercised only by you or your guardian or legal representative;
and (b) may not be sold, pledged, assigned or transferred in any manner, other
than in the case of your death to your beneficiary as determined pursuant to
procedures prescribed by the Committee for this purpose or by will or the laws
of descent and distribution, and any such purported sale, pledge, assignment or
transfer shall be void and of no effect. However, subject to applicable
procedures, you may transfer your Option to an immediate family member (i.e.,
your spouse, child or grandchild), a trust for the benefit of such immediate
family members during your lifetime, or a partnership whose only partners are
such immediate family members. The transferee shall remain subject to all terms
and conditions applicable to the Option prior to the transfer.

 

6. Conformity with Plan

Your Option is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan which is incorporated herein by reference.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan except as expressly provided otherwise in
this Agreement. The Committee reserves its rights to amend or terminate the Plan
at any time without your consent; provided, however, that the Option shall not,
without your written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). All interpretations and determinations of the Committee or its delegate
shall be final, binding and conclusive upon you and your legal representatives
and any recipient of a transfer of the Option permitted by this Agreement with
respect to any question arising hereunder or under the Plan or otherwise,
including guidelines, policies or regulations which govern administration of the
Plan. By acknowledging this Agreement, you agree to be bound by all of the terms
of the Plan and acknowledge availability and accessibility of the Plan document,
the Plan Prospectus, and either the Company’s latest annual report to
shareholders or annual report on Form 10-K on the Plan and/or Company websites.
You understand that you may request paper copies of the foregoing documents by
contacting the Company’s Director, Executive Compensation & International
Compensation and Benefits.

 

4



--------------------------------------------------------------------------------

7. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of the Option Shares is necessary or
desirable as a condition of, or in connection with, the granting of the Option
or the issue or purchase of the Option Shares thereunder, no Option Shares may
be issued unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee. All certificates for shares of
the company’s common stock delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any listing standards of any exchange or self-regulatory
organization on which the Company’s common stock is listed, and any applicable
federal or state laws; and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions. In making such determination, the Committee may rely upon an
opinion of counsel for the Company. The Company shall have no liability to
deliver any shares under the Plan or make any other distribution of the benefits
under the Plan unless such delivery or distribution would comply with all
applicable state, federal, and foreign laws (including, without limitation and
if applicable, the requirements of the Securities Act of 1933), and any
applicable requirements of any securities exchange or similar entity. The
Committee shall be permitted to amend this Agreement in its discretion to the
extent the Committee determines that such amendment is necessary or desirable to
achieve compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the guidance thereunder.

 

8. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Option is also subject to your complying with and not breaching the
non-compete, confidentiality, and non-solicitation covenants in your Employment
Agreement.

 

9. Section 409A

It is intended, and this Agreement shall be construed, so that the Option shall
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
pursuant to Treasury Regulation Section 1.409A-1(b)(5)(i)(A).

 

10. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your Option
shall not give you any right to any additional awards under the Plan or any
other compensation plan the Company has adopted or may adopt. The agreements
contained in this Agreement shall be binding upon and inure to the benefit of
any successor of the Company.

 

5



--------------------------------------------------------------------------------

11. Withholding

As a condition of exercise of your Option, you are required to pay to the
Company all applicable federal, state, local or other taxes, domestic or
foreign, with respect to the Option (the “Required Tax Payments”) pursuant to
the method you elect at the time of exercise from among the methods made
available by the Committee for this purpose.

 

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Option or this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant of the Option as a result of any change in applicable law or regulation or
any future law, regulation, ruling, or judicial decisions; provided that, any
such change shall be applicable only to that portion of an Option that is then
subject to restrictions as provided herein.

 

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, and HRIM

6600 North Military Trail, C278

Boca Raton, FL 33496

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

14. Severability

If all or ny part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

6



--------------------------------------------------------------------------------

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement, you accept the Option in full satisfaction of any and all
obligations of the Company to grant equity compensation awards to you as of the
date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17. No Rights as Shareholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to the Option Shares, unless and to the extent that you
exercise the Option provided hereunder and the Option Shares are registered in
your name as owner.

 

18. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please sign and date this Agreement below.

Very truly yours,

 

OFFICE DEPOT, INC. Acknowledged:

 

[NAME] Date:  

 

 

7



--------------------------------------------------------------------------------

EXHIBIT B

2013 RESTRICTED STOCK UNIT AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on November
[X], 2013 (the “Grant Date”) granted you a restricted stock unit award pursuant
to the 2003 OfficeMax Incentive and Performance Plan (the “Plan”). Capitalized
terms used but not defined in this 2013 Restricted Stock Unit Award Agreement
(the “Agreement”) have the meanings given to them in the Plan. This award is
subject to federal and local law and the requirements of the New York Stock
Exchange.

 

1. Restricted Stock Units

You have been granted [NUMBER] restricted stock units subject to the provisions
and restrictions contained in the Plan and this Agreement (the “Restricted Stock
Units”).

 

2. Vesting

 

  a. Normal Vesting. The Restricted Stock Units will vest on the third
anniversary of the Grant Date, provided that you are continuously employed by
the Company or any Subsidiary from the Grant Date until the third anniversary of
the Grant Date (the “Vesting Period”).

 

  b. Effect on Vesting of Separation from Service. Notwithstanding paragraph
2(a) above, the following rules will apply if you separate from service with the
Company and its Subsidiaries during the Vesting Period:

 

  i) Death or Disability. If you separate from service with the Company and its
Subsidiaries due to death or Disability, the Restricted Stock Units will vest on
the date of such separation from service. As used herein, the term “Disability”
shall have the meaning set out in the Employment Agreement between you and the
Company dated as of November [X], 2013 (the “Employment Agreement”). The
determination of Disability must be final under the Employment Agreement prior
to the date on which payment of vested Restricted Stock Units due to your
separation from service would otherwise be required pursuant to Section 4 below
in order to be recognized under this Agreement. This definition of “Disability”
applies in lieu of the definition set out in the Plan.

 

  ii)

Separation from Service without Cause or for Good Reason Prior to Change in
Control. In the event of your separation from service with the Company and its
Subsidiaries without Cause or your separation from service with the Company and
its Subsidiaries for Good Reason, in either



--------------------------------------------------------------------------------

  case prior to the effective date of a Change in Control, you will vest in a
pro rata portion of the Restricted Stock Units on the date of your separation
from service. The number of Restricted Stock Units that will vest under the
immediately prior sentence shall be determined by multiplying the total number
of Restricted Stock Units by a fraction, the numerator of which is the total
number of calendar days during which you were employed by the Company and its
Subsidiaries during the period beginning on the Grant Date and ending on the
date of your separation from service and the denominator of which is 1095,
rounded up to the nearest whole number of Restricted Stock Units (as necessary).

 

  iii) Separation from Service without Cause or for Good Reason Following Change
in Control. In the event of your involuntary separation from service with the
Company and its Subsidiaries without Cause or your separation from service with
the Company and its Subsidiaries for Good Reason, in either case within 12
months after the effective date of a Change in Control, the Restricted Stock
Units will fully vest on the date of your employment termination. In the event
of your involuntary separation from service with the Company and its
Subsidiaries without Cause or your separation from service with the Company and
its Subsidiaries for Good Reason, in either case more than 12 months after the
effective date of a Change in Control, the treatment specified in paragraph
2(b)(ii) above shall apply to the Restricted Stock Units. However, in either
case, if the Restricted Stock Units are not assumed, substituted or otherwise
continued on an equivalent basis by the surviving entity in the Change in
Control, the Restricted Stock Units shall become fully vested on the effective
date of the Change in Control and shall represent the right to receive the
applicable Change in Control transaction consideration (if any) on the same
basis as holders of Company common stock at the time of payment specified in
Section 4 below.

 

  iv) Separation from Service. Except as provided otherwise in paragraph
2(b)(i), (ii), or (iii) above, upon your separation from service with the
Company and its Subsidiaries you will immediately forfeit all of your Restricted
Stock Units that are not vested on the date of such separation from service.

 

  v) Definitions. As used herein, the terms “Cause”, “Good Reason” and “Change
in Control” shall have the meanings set out in the Employment Agreement (except
as provided otherwise in Section 10 below).

 

2



--------------------------------------------------------------------------------

  d. No Other Special Vesting Rights. The provisions of Section 24.1 of the Plan
with respect to change in control do not apply to your Restricted Stock Units.

 

3. Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Restricted Stock Units. Upon the issuance of shares
of the Company’s common stock (“Common Stock”) pursuant to Section 4 below, you
shall obtain full voting and other rights of a stockholder of the Company as to
such shares.

 

4. Payment

The vested portion of the Restricted Stock Units shall be paid to you within 30
days following the date of your separation from service (subject to delay
pursuant to Section 10(b)). You will forfeit the remaining unvested portion of
the Restricted Stock Units (if any) on the date on which payment of is made to
you pursuant to the preceding sentence.

The Company will make payment by issuing to you and registering in your name a
certificate or certificates for (or evidencing in book entry or similar account)
a number of shares of the Common Stock equal to the number of Restricted Stock
Units that became payable on the applicable date specified above. Such shares
will not be subject to any restrictions under this Agreement, but may be subject
to certain restrictions under applicable securities laws.

 

5. Withholding

You are required to pay to the Company all applicable federal, state, local or
other taxes, domestic or foreign, with respect to your Restricted Stock Units
(the “Required Tax Payments”). You shall be required to make payment to the
Company of all Social Security and Medicare taxes due with respect to your
Restricted Stock Units by check at such time as the Company is required to
withhold such taxes. Unless you make other arrangements with the consent of the
Company, all other Required Tax Payments will be satisfied by the Company
withholding Shares otherwise to be delivered to you, having a Fair Market Value
on the date the tax is to be determined, sufficient to make the Required Tax
Payments. The Company will withhold the whole number of Shares sufficient to
make the Required Tax Payments and will make a cash payment to you for the
difference between the Fair Market Value of the Shares withheld and the Required
Tax Payments on the payment date specified in Section 4 above (but if this would
cause adverse accounting then the Company will withhold one less Share and you
must pay in cash the additional withholding).

 

3



--------------------------------------------------------------------------------

6. Transferability of Restricted Stock Units

Your Restricted Stock Units may not be sold, pledged, assigned or transferred in
any manner; any such purported sale, pledge, assignment or transfer shall be
void and of no effect.

 

7. Conformity with Plan

Your Restricted Stock Units are intended to conform in all respects with, and
are subject to, all applicable provisions of the Plan which is incorporated
herein by reference. Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan except as expressly
provided otherwise in this Agreement. The Committee reserves its right to amend
or terminate the Plan at any time without your consent; provided, however, that
your Restricted Stock Units shall not, without your written consent, be
adversely affected thereby (except to the extent the Committee reasonably
determines that such amendment or termination is necessary or appropriate to
comply with applicable law or the rules or regulations of any stock exchange on
which the Company’s stock is listed or quoted). All interpretations and
determinations of the Committee or its delegate shall be final, binding and
conclusive upon you and your legal representatives with respect to any question
arising hereunder or under the Plan or otherwise, including guidelines, policies
or regulations which govern administration of the Plan. By acknowledging this
Agreement, you agree to be bound by all of the terms of the Plan and acknowledge
availability and accessibility of the Plan document, the Plan Prospectus, and
either the Company’s latest annual report to shareholders or annual report on
Form 10-K on the Plan and/or Company websites. You understand that you may
request paper copies of the foregoing documents by contacting the Company’s
Director, Executive Compensation & International Compensation and Benefits.

 

8. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Restricted Stock Units is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of shares
thereunder, no shares may be issued unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any listing standards of
any exchange or self-regulatory organization on which the Common Stock of the
Company is listed, and any applicable federal or state laws; and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company. The Company shall
have no liability to deliver any shares under the Plan or make any other
distribution of the benefits under the Plan unless such delivery or distribution
would comply with all applicable state, federal, and foreign laws (including,
without limitation and if applicable, the requirements of the Securities Act of
1933), and any

 

4



--------------------------------------------------------------------------------

applicable requirements of any securities exchange or similar entity. The
Committee shall be permitted to amend this Agreement in its discretion to the
extent the Committee determines that such amendment is necessary or desirable to
achieve compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the guidance thereunder.

 

9. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Restricted Stock Units are also subject to your complying with and not
breaching the non-compete, confidentiality, and non-solicitation covenants in
the Employment Agreement.

 

10. Compliance with Section 409A

 

  a. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Department of Treasury regulations and
other guidance thereunder (collectively, “Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A and any such exemption thereunder. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.

 

  b.

Compliance with Section 409A shall include the following: (i) any provisions of
this Agreement that provide for payment of compensation that is subject to
Section 409A and that has payment triggered by your separation from service
shall be deemed to provide for payment that is triggered only by your
“separation from service” within the meaning of Treasury Regulation Section
§1.409A-1(h) (a “Section 409A Separation from Service”), (ii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your Section 409A Separation from Service (with such
status determined by the Company in accordance with rules established by the
Company in writing in advance of the “specified employee identification date”
that relates to the date of such Section 409A Separation from Service or in the
absence of such rules established by the Company, under the default rules for
identifying specified employees under Treasury Regulation Section 1.409A-1(i)),
such compensation triggered by such Section 409A Separation from Service shall
be paid to you six months following the date of such Section 409A Separation
from Service (provided, however, that if you die after the date of such
Section 409A Separation from Service, this six month delay shall not apply from
and after the date of your death), and (iii) to the extent necessary to comply
with Section 409A, the definition of change in control that applies under
Section 409A shall apply under this Agreement to the extent that it is more
restrictive than the definition of

 

5



--------------------------------------------------------------------------------

  Change in Control that would otherwise apply. You acknowledge and agree that
the Company has made no representation regarding the tax treatment of any
payment under this Agreement and, notwithstanding anything else in this
Agreement, that you are solely responsible for all taxes due with respect to any
payment under this Agreement.

 

11. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Restricted Stock Units shall not give you any right to any additional awards
under the Plan or any other compensation plan the Company has adopted or may
adopt. The agreements contained in this Agreement shall be binding upon and
inure to the benefit of any successor of the Company.

 

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Restricted Stock Units
or this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant of the Restricted Stock Units as a result of any change in
applicable law or regulation or any future law, regulation, ruling, or judicial
decisions; provided that, any such change shall be applicable only to that
portion of your Restricted Stock Units that are then subject to restrictions as
provided herein.

 

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, and HRIM

6600 North Military Trail, C278

Boca Raton, FL 33496

 

6



--------------------------------------------------------------------------------

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

14. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement, you accept the Restricted Stock Units in full satisfaction of
any and all obligations of the Company to grant equity compensation awards to
you as of the date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please sign and date this Agreement below.

Very truly yours,

OFFICE DEPOT, INC.

Acknowledged:

 

 

 

[NAME]

Date:                                                                          

 

7



--------------------------------------------------------------------------------

EXHIBIT C

2013 PERFORMANCE SHARE AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on November
[X], 2013 (the “Grant Date”) granted you a performance share award pursuant to
the 2003 OfficeMax Incentive and Performance Plan (the “Plan”). Capitalized
terms used but not defined in this 2013 Performance Share Award Agreement (the
“Agreement”) have the meanings given to them in the Plan. This award is subject
to federal and local law and the requirements of the New York Stock Exchange.

 

1. Performance Shares

You have been granted the right to earn shares of the common stock of the
Company (“Common Stock”) based upon satisfaction of certain performance
conditions pursuant to the provisions and restrictions contained in the Plan and
this Agreement (the “Performance Shares”). The target number of Performance
Shares that have been awarded to you is [NUMBER] (your “Target Award”).

 

2. Vesting

 

  a.

Performance Conditions. Subject to the terms and conditions set forth herein and
in paragraphs 2(b), (c) and (d) below, you will be eligible to earn up to 150%
of your Target Award based on [SPECIFY PERFORMANCE MEASURES] for the period
beginning on January 1, 2014, and ending on December 31, 2016 (the “Performance
Measures” and the “Performance Period”, respectively) relative to the threshold,
target, and maximum levels established by the Committee for each Performance
Measure for the Performance Period. These threshold, target and maximum levels
are displayed in Exhibit A to this Agreement. [TO BE REVISED TO REFLECT
PERFORMANCE MEASURES SET BY COMPENSATION COMMITTEE WITHIN 90 DAYS AFTER
EFFECTIVE DATE OF THIS AGREEMENT: If the Committee determines that the Company
does not achieve at least the threshold level of performance for a Performance
Measure for the Performance Period, you will immediately forfeit the Performance
Shares associated with that Performance Measure. If the Committee determines
that the Company’s achievement is at least equal to the threshold level of
performance for a Performance Measure for the Performance Period, you will be
eligible to earn a portion of the Performance Shares associated with that
Performance Measure based on the interpolation model specified by the Committee
relative to the portion of your Target Award associated with that Performance
Measure. If the Committee determines that the Company’s achievement is above the
target level for a Performance Measure for the Performance Period, the number of
Performance Shares associated with that Performance Measure that you will be
eligible to earn will be increased relative to



--------------------------------------------------------------------------------

  the portion of your Target Award associated with that Performance Measure
based on the interpolation model specified by the Committee.] The Committee will
determine the number of Performance Shares, if any, that you are eligible to
earn on the foregoing basis as soon as administratively practicable following
December 31, 2016 (your “Eligible Award”). In all cases, the number of
Performance Shares, if any, in your Eligible Award will be rounded up to the
nearest whole number of Performance Shares (as necessary). Upon the Committee’s
determination of your Eligible Award, you will immediately forfeit all
Performance Shares other than your Eligible Award. To become vested in all or a
portion of your Eligible Award, you must satisfy the employment requirements of
paragraph 2(b) below.

 

  b. Employment Requirements.

 

  i) Continuous Employment. Except as provided in paragraph 2(b)(ii) and
2(b)(iii) below, (A) you will vest in your Eligible Award on the date on which
the Committee determines your Eligible Award if you remain continuously employed
with the Company or any Subsidiary during the period beginning on the Grant Date
and ending on December 31, 2016, and (B) you will immediately forfeit all of
your Performance Shares upon your termination of employment with the Company and
its Subsidiaries prior to December 31, 2016.

 

  ii) Death or Disability. If you terminate employment with the Company and its
Subsidiaries prior to December 31, 2016 due to death or Disability, you will
vest in a pro rata portion of your Eligible Award (if any) on the date on which
the Committee determines your Eligible Award and will forfeit the remainder of
your Eligible Award (if any) on such date. The portion of your Eligible Award
that will vest under the immediately prior sentence shall be determined by
multiplying the total number of Performance Shares in your Eligible Award by a
fraction, the numerator of which is the total number of calendar days during
which you were employed by the Company and its Subsidiaries during the
Performance Period and the denominator of which is 1095, rounded up to the
nearest whole number of Performance Shares (as necessary). As used herein, the
term “Disability” shall have the meaning set out in the Employment Agreement
between you and the Company dated as of November [X], 2013 (the “Employment
Agreement”). The determination of Disability must be final under the Employment
Agreement prior to the date on which payment of vested Performance Shares due to
your termination of employment would otherwise be required pursuant to Section 4
below in order to be recognized under this Agreement. This definition of
“Disability” applies in lieu of the definition set out in the Plan.

 

2



--------------------------------------------------------------------------------

  iii) Termination of Employment without Cause or for Good Reason Prior to
Change in Control. In the event of your termination of employment with the
Company and its Subsidiaries during the Performance Period without Cause or for
Good Reason prior to December 31, 2016 and prior to the effective date of a
Change in Control, you will vest in a pro rata portion of your Eligible Award
(if any) on the date on which the Committee determines your Eligible Award and
will forfeit the remainder of your Eligible Award (if any) on such date. The
portion of your Eligible Award that will vest under the immediately prior
sentence shall be determined by multiplying the total number of Performance
Shares in your Eligible Award by a fraction, the numerator of which is the total
number of calendar days during which you were employed by the Company and its
Subsidiaries during the Performance Period and the denominator of which is 1095,
rounded up to the nearest whole number of Performance Shares (as necessary). As
used herein, the terms “Cause”, “Good Reason” and “Change in Control” shall have
the meanings set out in the Employment Agreement.

 

  c.

Change in Control. In the event of a Change in Control, (A) with respect to any
portion of the Performance Shares associated with [LIST MARKET-BASED PERFORMANCE
MEASURES], performance shall be measured as of the effective date of the Change
in Control, and (B) with respect to any portion of the Performance Shares
associated with [LIST NON-MARKET-BASED PERFORMANCE MEASURES], performance shall
be deemed to be achieved at target. The Committee will determine the number of
Performance Shares, if any, that you are eligible to earn on the foregoing basis
on or within 60 days following the effective date of the Change in Control (your
“CIC Award”). In all cases, the number of Performance Shares, if any, in your
CIC Award will be rounded up to the nearest whole number of Performance Shares
(as necessary). Upon the Committee’s determination of your CIC Award, you will
immediately forfeit all Performance Shares other than your CIC Award. Except as
provided in the immediately following sentence, (A) you will vest in your CIC
Award on the date on which the Committee determines your CIC Award if you remain
continuously employed with the Company or any Subsidiary during the period
beginning on the Grant Date and ending on December 31, 2016, and (B) you will
immediately forfeit your CIC Award upon your termination of employment with the
Company and its Subsidiaries prior to December 31, 2016. In the event of your
involuntary termination of employment with the Company and its Subsidiaries
without Cause or your termination of employment with the Company and its
Subsidiaries for Good Reason, in either case within 12 months after the
effective date of a Change in Control, you will fully vest in your CIC Award on
the date of your employment termination. In the event of your involuntary
termination of employment with the Company and its Subsidiaries without Cause or
your termination of employment with the Company and its Subsidiaries for Good
Reason, in either case more than 12 months after the effective date of a Change
in Control, the treatment specified

 

3



--------------------------------------------------------------------------------

  in paragraph 2(b)(iii above will apply to the CIC Award. However, in either
case, if the CIC Award is not assumed, substituted or otherwise continued on an
equivalent basis by the surviving entity in the Change in Control, the CIC Award
shall become fully vested on the effective date of the Change in Control.

 

  d. No Other Special Vesting Rights. The provisions of Section 24.1 of the Plan
with respect to change in control do not apply to your Performance Shares.

 

3. Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Performance Shares. Upon the issuance of shares
Common Stock pursuant to Section 4 below, you shall obtain full voting and other
rights of a stockholder of the Company as to such shares.

 

4. Payment

On each of the following dates, the vested portion of your Eligible Award or CIC
Award as applicable, shall be paid to you:

 

  a. The effective date of a Change in Control;

 

  b. Within 60 days following the date of your termination of employment
(subject to delay pursuant to Section 10(b)); or

 

  c. During the period beginning January 1, 2017 and ending March 15, 2017.

The Company will make payment by issuing to you and registering in your name a
certificate or certificates for (or evidencing in book entry or similar account)
a number of shares of the Common Stock equal to the vested portion of your
Eligible Award or CIC Award. Such shares will not be subject to any restrictions
under this Agreement, but may be subject to certain restrictions under
applicable securities laws.

 

5. Withholding

You are required to pay to the Company all applicable federal, state, local or
other taxes, domestic or foreign, with respect to your Performance Shares (the
“Required Tax Payments”). Unless you make other arrangements with the consent of
the Company, all Required Tax Payments will be satisfied by the Company
withholding Shares otherwise to be delivered to you, having a Fair Market Value
on the date the tax is to be determined, sufficient to make the Required Tax
Payments. The Company will withhold the whole number of Shares sufficient to
make the Required Tax Payments and will make a cash payment to you for the
difference between the Fair Market Value of the Shares withheld and the Required
Tax Payments on the payment date specified in Section 4 above (but if this would
cause adverse accounting then the Company will withhold one less Share and you
must pay in cash the additional withholding).

 

4



--------------------------------------------------------------------------------

6. Transferability of Performance Shares

Your Performance Shares may not be sold, pledged, assigned or transferred in any
manner; any such purported sale, pledge, assignment or transfer shall be void
and of no effect.

 

7. Conformity with Plan

Your Performance Shares are intended to conform in all respects with, and are
subject to, all applicable provisions of the Plan which is incorporated herein
by reference. Inconsistencies between this Agreement and the Plan shall be
resolved in accordance with the terms of the Plan except as expressly provided
otherwise in this Agreement. The Committee reserves its right to amend or
terminate the Plan at any time without your consent; provided, however, that
your Performance Shares shall not, without your written consent, be adversely
affected thereby (except to the extent the Committee reasonably determines that
such amendment or termination is necessary or appropriate to comply with
applicable law or the rules or regulations of any stock exchange on which the
Company’s stock is listed or quoted). All interpretations and determinations of
the Committee or its delegate shall be final, binding and conclusive upon you
and your legal representatives with respect to any question arising hereunder or
under the Plan or otherwise, including guidelines, policies or regulations which
govern administration of the Plan. By acknowledging this Agreement, you agree to
be bound by all of the terms of the Plan and acknowledge availability and
accessibility of the Plan document, the Plan Prospectus, and either the
Company’s latest annual report to shareholders or annual report on Form 10-K on
the Plan and/or Company websites. You understand that you may request paper
copies of the foregoing documents by contacting the Company’s Director,
Executive Compensation & International Compensation and Benefits.

 

8. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Performance Shares is necessary or desirable as a condition of, or in connection
with, the granting of same or the issue or purchase of shares thereunder, no
shares may be issued unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee. All
certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any listing standards of any exchange or
self-regulatory organization on which the Common Stock of the Company is listed,
and any applicable federal or state laws; and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions. In making such

 

5



--------------------------------------------------------------------------------

determination, the Committee may rely upon an opinion of counsel for the
Company. The Company shall have no liability to deliver any shares under the
Plan or make any other distribution of the benefits under the Plan unless such
delivery or distribution would comply with all applicable state, federal, and
foreign laws (including, without limitation and if applicable, the requirements
of the Securities Act of 1933), and any applicable requirements of any
securities exchange or similar entity. The Committee shall be permitted to amend
this Agreement in its discretion to the extent the Committee determines that
such amendment is necessary or desirable to achieve compliance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the guidance
thereunder.

 

9. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Performance Shares are also subject to your complying with and not
breaching the non-compete, confidentiality, and non-solicitation covenants in
the Employment Agreement.

 

10. Compliance with Section 409A

 

  a. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Department of Treasury regulations and
other guidance thereunder (collectively, “Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A and any such exemption thereunder. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.

 

  b.

Compliance with Section 409A shall include the following: (i) any provisions of
this Agreement that provide for payment of compensation that is subject to
Section 409A and that has payment triggered by your termination of employment
from service shall be deemed to provide for payment that is triggered only by
your “separation from service” within the meaning of Treasury Regulation Section
§1.409A-1(h) (a “Section 409A Separation from Service”), and (ii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your Section 409A Separation from Service (with such
status determined by the Company in accordance with rules established by the
Company in writing in advance of the “specified employee identification date”
that relates to the date of such Section 409A Separation from Service or in the
absence of such rules established by the Company, under the default rules for
identifying specified employees under Treasury Regulation Section 1.409A-1(i)),
such compensation triggered by such Section 409A Separation from Service shall
be paid to you six months following the date of such Section 409A Separation

 

6



--------------------------------------------------------------------------------

  from Service (provided, however, that if you die after the date of such
Section 409A Separation from Service, this six month delay shall not apply from
and after the date of your death). You acknowledge and agree that the Company
has made no representation regarding the tax treatment of any payment under this
Agreement and, notwithstanding anything else in this Agreement, that you are
solely responsible for all taxes due with respect to any payment under this
Agreement.

 

11. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Performance Shares shall not give you any right to any additional awards under
the Plan or any other compensation plan the Company has adopted or may adopt.
The agreements contained in this Agreement shall be binding upon and inure to
the benefit of any successor of the Company.

 

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Performance Shares or
this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant of the Performance Shares as a result of any change in
applicable law or regulation or any future law, regulation, ruling, or judicial
decisions; provided that, any such change shall be applicable only to that
portion of your Performance Shares that are then subject to restrictions as
provided herein.

 

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, and HRIM

6600 North Military Trail, C278

Boca Raton, FL 33496

 

7



--------------------------------------------------------------------------------

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

14. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement, you accept the Performance Shares in full satisfaction of any
and all obligations of the Company to grant equity compensation awards to you as
of the date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please sign and date this Agreement below.

Very truly yours,

OFFICE DEPOT, INC.

Acknowledged:

 

 

 

[NAME]

Date:                                                                          

 

8



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL RELEASE

This General Release (the “Release”) is executed by Roland Smith (the
“Executive”) pursuant to Section 5.2 of the Employment Agreement between the
Executive and Office Depot, Inc. (“Office Depot” or the “Company”), dated
November     , 2013 (the “Employment Agreement”).

WHEREAS Executive’s last day of employment is                     (the
“Termination Date”);

WHEREAS, the Company and the Executive intend that the terms and conditions of
the Employment Agreement and this Release shall govern all issues relating to
the Executive’s employment and termination of employment with the Company;

FOR AND IN CONSIDERATION of the foregoing, the Executive agrees as follows:

 

  1. Termination of Employment. The Executive’s employment with the Company
terminated on the Termination Date, and Executive has and will receive the
payments and benefits set forth in Section 5.2 of the Employment Agreement in
accordance with the terms and subject to the conditions thereof.

 

  2. Release of Claims and Covenant Not to Sue. Executive agrees to release and
forever discharge Office Depot, its past and present parents, subsidiaries and
affiliates, and their respective successors, predecessors and assigns (the
“Company Affiliated Group”) and their current and former directors, officers,
employees, shareholders, attorneys, agents, representatives and advisors and all
those acting on their behalf in any capacity whatsoever (but with respect to
such persons only in such capacity as relates to the Company Affiliated Group)
(together with the Company Affiliated Group, the “Company Released Parties”)
from any and all claims, demands, actions, and causes of action, and all
liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has or may have against the Company Released Parties as a result of
his employment by and subsequent separation from employment with Office Depot,
up to the date of the execution of this Release and the general release
contained herein. This release includes but is not limited to claims at law or
equity or sounding in contract (express or implied), common law or tort arising
under federal, state or local laws, including, but not limited to, those laws
prohibiting age, sex, race, disability, veteran, national origin or any other
forms of discrimination. This further includes but is not limited to any and all
claims arising under the Age Discrimination in Employment Act, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United
States Code, as amended, the Worker Adjustment and Retraining Notification Act,
Section 409A of the Internal Revenue Code of 1986, as amended, or the Employee
Retirement Income Security Act of 1974, as amended (ERISA), or claims growing
out of any legal restrictions on Office Depot’s right to terminate its
employees.

Executive further covenants not to sue or to file any arbitration demand against
Office Depot for any claims. Executive affirms that he has not otherwise filed,
caused to be filed, or presently is a party to any claim, complaint, or action
against Office Depot in any forum or form. While Executive is not foreclosed
from filing a civil rights charge or complaint with the Equal Employment
Opportunity Commission or any other government agency or having such a charge or
complaint filed on his behalf, Executive waives the right to receive any benefit
or remedial relief as a consequence of any such civil rights charge or complaint
filed



--------------------------------------------------------------------------------

by him or on his behalf. Should any such charge or action be filed by Executive
or on his behalf involving matters covered by this Release with the Equal
Employment Opportunity Commission or a state fair employment practices agency,
Executive agrees to promptly give the agency a copy of this Release and inform
it that any individual claims that Executive might otherwise have had are now
resolved. Executive understands that nothing in this Release releases Office
Depot from Worker’s Compensation or disability benefits, if any, to which
Executive may be entitled in connection with his employment with Office Depot.

Notwithstanding the foregoing, this Release does not extend to (i) any rights
the Executive has to receive the payments and benefits set forth in Section 5.2
of the Employment Agreement in accordance with the terms and subject to the
conditions thereof; (ii) any of the continuing obligations of the Company under
the Employment Agreement that by their terms expressly survive the Employment
Term (as such term is defined in the Employment Agreement); (iii) any rights the
Executive has arising after the effective date of this Release under the
Executive’s Stock Option Agreement, dated November __, 2013, the Executive’s
Restricted Stock Unit Agreement, dated November __, 2013, the Executive’s
Performance Restricted Stock Unit Agreement, dated November __, 2013, and [to be
updated to reflect any subsequent awards]; (iv) any rights the Executive has or
hereafter acquires to indemnification and advancement of expenses in accordance
with Section 4.10 of the Employment Agreement, in accordance with the provisions
of certificates of incorporation, by-laws or other governing documents of the
Company and its subsidiaries and affiliates, under any applicable directors and
officers liability insurance policy that the Company may maintain and that
provides coverage to the Executive pursuant to the terms of Section 4.10 of the
Employment Agreement, under any separate indemnification agreement between the
Company and the Executive, or under applicable law; and (v) any claims for
accrued, vested benefits under any employee benefit plan of the Company and its
subsidiaries and affiliates (other than any severance plan), subject to the
terms and conditions of such plan.

 

  3. No Admission of Liability. Executive acknowledges that this Release shall
not in any way be construed as an admission by Office Depot of any unlawful or
wrongful acts whatsoever against Executive or any other person, and Office Depot
specifically disclaims any liability to or wrongful acts against Executive or
any other person.

 

  4. Time to Consider, Right of Revocation. Executive understands and
acknowledges that he has twenty-one (21) calendar days to review and consider
the provisions of this Release, and agrees that any modifications, material or
immaterial, made to this Release do not restart the running of the twenty-one
(21) day period. Executive further understands that he has seven (7) calendar
days following his execution of this Release to revoke his acceptance of this
Release (the “Revocation Period”) and that this Release shall not become
effective or enforceable until the Revocation Period has expired. Revocation of
this Release must be made by delivering a written notice of revocation to the
Executive Vice President, Human Resources. For this revocation to be effective,
written notice must be received by the Executive Vice President, Human Resources
no later than the close of business on the seventh day after Executive signs
this Release. Executive understands and acknowledges that no monies will be paid
to him pursuant to Section 1 of this Release until the Revocation Period has
expired.

 

  5. Miscellaneous. This Release shall be governed in all respects by the laws
of the State of Florida. The invalidity or unenforceability of any provision or
provisions of this Release shall not affect the validity of any other provision
of this Release, which shall remain in full force and effect. In the event of
any dispute regarding this Release, the provisions of Section 12 of the
Employment Agreement shall govern. The Employment Agreement and this Release
constitute the entire written understanding of the parties with respect to the
subject matter hereof, and may not be modified, amended or revoked except in
writing signed by each party.

 

2



--------------------------------------------------------------------------------

I CERTIFY THAT I HAVE FULLY READ, HAVE RECEIVED AN EXPLANATION OF, AND
COMPLETELY UNDERSTAND THE PROVISIONS OF THIS RELEASE, THAT OFFICE DEPOT HEREBY
ADVISES ME TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE, THAT I WAS
GIVEN TWENTY-ONE (21) CALENDAR DAYS TO REVIEW AND CONSIDER THE PROVISIONS OF
THIS RELEASE, AND THAT I AM SIGNING THIS RELEASE FREELY AND VOLUNTARILY, WITHOUT
DURESS, COERCION OR UNDUE INFLUENCE.

Executive

 

 

 

Date:                                                                          

 

3